DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
 
Election/Restrictions
Claims 16, and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 5,258,592) in view of Yokote (US 7,705,255).  
Regarding claim 11, Nishikawa discloses an electronic device comprising: an enclosure (13) defining an opening (13a) within a surface of the enclosure; a waterproof button assembly comprising a button (11) positioned at least partially within the opening; a set of retaining components (12) positioned around the button for retaining the button within the enclosure, each component of the set of retaining components having a clip (12c) which slidably engages a corresponding recess positioned on a sidewall of the opening within the enclosure; and4 4839-9569-7847\1Application No. 16/371,301Attorney Docket No. P21462USC1a sensor (16) positioned within an interior volume defined by the enclosure, wherein: the sensor is configured to detect displacement of the button towards the base portion of the opening; and the base portion of the enclosure separates the button from the interior volume.  
Nishikawa discloses substantially the claimed invention except for the opening only extending partially into the enclosure from the surface to monolithically form a base and a sidewall.  Yokote teaches an opening only extending partially into the enclosure (6) from the surface to monolithically form a base (36) and a sidewall (37).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to monolithically form a base and a sidewall, as taught by Yokote, in order to improve separation between the opening and sensor element.  
Regarding claim 12, Nishikawa discloses the clip biased to slide away from a center portion of the button and toward the corresponding recess.  
 discloses a display (top of 11) configured to receive input from a user of the electronic device.  
Regarding claim 14, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the button assembly of Nishikawa in a number of known electronic devices, such as a smart watch, smart telephone, or tablet computing device, in order to provide an effective waterproof button interface.  
Regarding claim 15, to the extent that Nishikawa does not disclose the specific sensing component, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a number of known sensing components, such as one of a piezoelectric sensor, an optical sensor, a magnetic sensor and a TAC switch, in order to provide an effective sensing interface.  

Allowable Subject Matter
Claims 1-10, and 21 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 11-15 have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833